UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Bonds 93.19% (Cost $137,699,044) Agricultural Products 0.90% Bunge Ltd. Finance Corp., Gtd Sr Note 8.500 06/15/19 210,000 232,348 Gtd Sr Note 5.350 04/15/14 1,040,000 1,030,443 Air Freight & Logistics 0.30% Fedex Corp., Sr Note (Z) 7.375 01/15/14 370,000 415,412 Airlines 1.78% Continental Airlines, Inc., Ser 1981-1 Class A 6.648 09/15/17 156,891 128,650 Ser 1991-1 Class A 6.545 02/02/19 336,572 309,646 Ser 2000-2 Class B 8.307 04/02/18 374,613 277,214 Ser 2001-1 Class C 7.033 06/15/11 97,742 77,217 Delta Airlines, Inc., Ser 2002-1 Class G2 (Z) 6.417 07/02/12 825,000 750,750 Ser 2007-1 Class A (Z) 6.821 08/10/22 721,511 613,284 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 (Z) 7.027 11/01/19 443,607 341,577 Aluminum 0.84% CII Carbon, LLC, Gtd Sr Sub Note (S)(Z) 11.125 11/15/15 1,015,000 812,000 Rio Tinto Alcan, Inc., Sr Note (Z) 6.125 12/15/33 415,000 367,509 Asset Management & Custody Banks 0.46% Northern Trust Co., Sr Note (Z) 4.625 05/01/14 370,000 391,119 Sub Note (Z) 6.500 08/15/18 225,000 247,047 Auto Parts & Equipment 1.20% Allison Transmission, Inc., Gtd Sr Note (S)(Z) 11.000 11/01/15 1,000,000 910,000 Exide Technologies, Sr Sec Note Ser B (Z) 10.500 03/15/13 445,000 376,025 Tenneco, Inc., Gtd Sr Sub Note (Z) 8.625 11/15/14 320,000 275,200 United Rentals North America, Inc., Gtd Sr Note (S)(Z) 10.875 06/15/16 125,000 125,000 Brewers 0.90% Anheuser-Busch InBev Worldwide, Inc., Gtd Sr Note (S)(Z) 7.200 01/15/14 355,000 394,567 Miller Brewing Co., Gtd Note (S)(Z) 5.500 08/15/13 365,000 378,848 SABmiller PLC, Note (S)(Z) 6.500 07/15/18 465,000 494,112 Broadcasting & Cable TV 0.35% Intelsat Jackson Holdings, Ltd., Gtd Sr Note 11.500 06/15/16 365,000 375,037 Page 1 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Broadcasting & Cable TV (continued) Nexstar Broadcasting, Inc., Gtd Note PIK (S)(Z) 7.000 01/15/14 254,089 88,931 Sr Sub Note (Z) 7.000 01/15/14 84,000 32,865 Cable & Satellite 2.98% Canadian Satellite Radio Holdings, Inc., Gtd Sr Note (Z) 12.750 02/15/14 979,000 217,828 Charter Communications Holdings II, LLC, Gtd Sr Note (H)(S) 10.250 10/01/13 447,000 451,470 Comcast Cable Communications Holdings, Inc., Sr Note (Z) 9.800 02/01/12 1,500,000 1,731,765 COX Communications, Inc., Bond (S)(Z) 8.375 03/01/39 205,000 256,158 CSC Holdings, Inc., Sr Note (Z) 7.875 02/15/18 390,000 386,100 Sirius XM Radio, Inc., Sr Sec Note (S) 11.250 06/15/13 100,000 103,000 Time Warner Cable, Inc., Gtd Note (Z) 8.750 02/14/19 290,000 359,858 Gtd Sr Note (Z) 6.750 07/01/18 605,000 672,452 Casinos & Gaming 2.86% Chukchansi Economic Development Authority, Sr Note (S)(Z) 8.000 11/15/13 460,000 345,000 Fontainebleau Las Vegas Holdings, LLC, Note (H)(S)(Z) 10.250 06/15/15 705,000 21,150 Greektown Holdings, LLC, Sr Note (H)(S)(Z) 10.750 12/01/13 1,015,000 152,250 Jacobs Entertainment, Inc., Gtd Sr Note (Z) 9.750 06/15/14 500,000 428,750 Little Traverse Bay Bands of Odawa Indians, Sr Note (S)(Z) 10.250 02/15/14 500,000 212,500 MGM Mirage, Inc., Sr Sec Note (S)(Z) 10.375 05/15/14 80,000 85,800 MTR Gaming Group, Inc., Gtd Sr Note (S) 12.625 07/15/14 175,000 170,625 Gtd Sr Sub Note Ser B (Z) 9.000 06/01/12 390,000 286,650 Seminole Tribe of Florida, Bond (S)(Z) 6.535 10/01/20 650,000 546,097 Turning Stone Casino Resort Enterprise, Sr Note (S)(Z) 9.125 09/15/14 1,540,000 1,362,900 Waterford Gaming, LLC, Sr Note (S)(Z) 8.625 09/15/14 306,000 208,080 Yonkers Racing Corp., Sr Sec Note (S) 11.375 07/15/16 180,000 180,450 Coal & Consumable Fuels 0.24% Arch Coal, Inc., Sr Note (S) 8.750 08/01/16 100,000 101,250 Drummond Co., Inc., Sr Note (S)(Z) 7.375 02/15/16 290,000 234,900 Commodity Chemicals 0.26% Sterling Chemicals, Inc., Gtd Sr Sec Note (Z) 10.250 04/01/15 400,000 368,000 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Construction & Farm Machinery & Heavy Trucks 0.46% Manitowoc Co., Inc., Gtd Sr Note (Z) 7.125 11/01/13 500,000 377,500 Terex Corp., Sr Note 10.875 06/01/16 250,000 261,250 Consumer Finance 3.69% American Express Credit Co., Sr Note Ser C (Z) 7.300 08/20/13 670,000 715,193 American General Finance Corp., Note Ser J (Z) 6.900 12/15/17 1,470,000 849,659 Capital One Financial Corp., Sr Note (Z) 7.375 05/23/14 990,000 1,073,264 Sr Note (Z) 6.750 09/15/17 1,000,000 987,342 Discover Financial Services, Sr Note 10.250 07/15/19 585,000 615,927 Ford Motor Credit Co., Sr Note (Z) 8.000 12/15/16 140,000 125,485 Sr Note 7.500 08/01/12 90,000 83,066 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) (Z) 7.400 09/29/36 715,000 404,106 SLM Corp., Sr Note Ser MTN (Z) 8.450 06/15/18 395,000 316,000 Data Processing & Outsourced Services 0.34% Fiserv, Inc., Gtd Sr Note (Z) 6.800 11/20/17 460,000 474,621 Department Stores 0.81% J.C. Penney Co., Inc., Debenture (Z) 7.650 08/15/16 445,000 433,840 Macy's Retail Holdings, Inc., Gtd Note (Z) 8.875 07/15/15 450,000 466,033 Nordstrom, Inc., Sr Note (Z) 6.750 06/01/14 220,000 236,683 Diversified Banks 2.68% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S)(Z) 6.860 06/15/32 1,655,000 1,108,850 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S)(Z) 5.506 04/15/15 940,000 771,975 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12/29/49 260,000 252,200 Natixis SA, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 12/18/49 420,000 332,014 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) (Z) 7.640 03/31/49 400,000 184,000 Sovereign Capital Trust VI, Gtd Note (Z) 7.908 06/13/36 480,000 416,078 Wachovia Bank NA, Sub Note (Z) 5.850 02/01/37 390,000 359,109 Sub Note Ser BKNT (Z) 6.600 01/15/38 325,000 328,362 Page 3 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Diversified Chemicals 0.25% Dow Chemical Co., Sr Note (Z) 8.550 05/15/19 320,000 351,070 Diversified Financial Services 4.35% Beaver Valley Funding, Sec Lease Obligation Bond (Z) 9.000 06/01/17 598,000 590,364 Citigroup, Inc., Sr Note (Z) 6.125 11/21/17 1,935,000 1,779,461 Sr Note (Z) 5.850 12/11/34 300,000 241,597 ERAC USA Finance Co., Gtd Sr Note (S)(Z) 6.375 10/15/17 465,000 434,517 General Electric Capital Corp., Sr Note Ser MTN (Z) 5.875 01/14/38 540,000 467,818 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) (Z) 7.900 01/25/21 655,000 622,584 Sr Note (Z) 6.300 04/23/19 765,000 831,080 Sr Note (Z) 4.650 06/01/14 590,000 614,551 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S)(Z) 6.078 01/29/49 590,000 516,268 Diversified Metals & Mining 0.76% Rio Tinto Finance USA, Ltd., Gtd Sr Note (Z) 8.950 05/01/14 710,000 825,024 Teck Resources, Ltd., Sr Sec Note (S)(Z) 10.750 05/15/19 200,000 232,750 Drug Retail 0.82% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) (Z) 6.302 06/01/37 990,000 762,300 Sr Note (Z) 5.750 06/01/17 360,000 383,205 Electric Utilities 5.84% BVPS II Funding Corp., Collateralized Lease Bond (Z) 8.890 06/01/17 659,000 670,688 Commonwealth Edison Co., Sec Bond (Z) 5.800 03/15/18 705,000 759,309 Delmarva Power & Light Co., 1st Mtg Bond (Z) 6.400 12/01/13 345,000 371,737 Duke Energy Corp., Sr Note (Z) 6.300 02/01/14 340,000 373,906 Exelon Corp., Sr Note (Z) 4.900 06/15/15 985,000 984,498 FPL Energy National Wind LLC, Sr Sec Note (S)(Z) 5.608 03/10/24 309,392 272,265 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 (Z) 9.260 12/15/10 161,446 157,655 ITC Holdings Corp., Sr Note (S)(Z) 5.875 09/30/16 175,000 171,234 Midwest Generation LLC, Note Ser B (Z) 8.560 01/02/16 329,746 331,395 Monongahela Power Co., Note (S)(Z) 7.950 12/15/13 635,000 681,601 Oncor Electric Delivery Co., Sr Sec Note (Z) 6.375 05/01/12 820,000 883,276 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Electric Utilities (continued) Pepco Holdings, Inc., Note (Z) 6.450 08/15/12 565,000 598,344 PNPP II Funding Corp., Debenture (Z) 9.120 05/30/16 367,000 373,015 Southern Power Co., Sr Note Ser D (Z) 4.875 07/15/15 270,000 266,897 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A (Z) 10.250 11/01/15 1,000,000 785,000 Waterford 3 Funding Corp., Sec Lease Obligation Bond (Z) 8.090 01/02/17 523,591 503,894 Electrical Components & Equipment 1.06% Freescale Semiconductor, Inc., Gtd Sr Note (Z) 8.875 12/15/14 1,000,000 670,000 GrafTech Finance, Inc., Gtd Sr Note (Z) 10.250 02/15/12 41,000 39,975 Thomas & Betts Corp., Sr Note (Z) 7.250 06/01/13 775,000 779,149 Electronic Manufacturing Services 0.47% Tyco Electronics Group SA, Gtd Note 6.000 10/01/12 415,000 415,691 Gtd Sr Note 6.550 10/01/17 260,000 242,982 Fertilizers & Agricultural Chemicals 0.36% Mosiac Co., Sr Note (S)(Z) 7.625 12/01/16 480,000 510,973 Gas Utilities 0.34% DCP Midstream LLC, Sr Note (S)(Z) 9.750 03/15/19 405,000 474,127 Health Care Equipment 1.67% Beckman Coulter, Inc., Sr Note (Z) 7.000 06/01/19 225,000 251,224 Carefusion Corp., Sr Note (S) 6.375 08/01/19 165,000 174,027 Sr Note (S) 5.125 08/01/14 225,000 231,106 Covidien International Finance SA, Gtd Sr Note (Z) 5.450 10/15/12 930,000 994,534 Hospira, Inc., Sr Note (Z) 6.050 03/30/17 485,000 500,456 Sr Note Series GMTN (Z) 6.400 05/15/15 170,000 185,316 Health Care Facilities 0.72% Sun Healthcare Group, Inc., Gtd Sr Sub Note (Z) 9.125 04/15/15 1,000,000 1,010,000 Health Care Services 0.67% Medco Health Solutions, Inc., Sr Note (Z) 7.250 08/15/13 850,000 938,182 Home Improvement Retail 0.21% Home Depot, Inc., Sr Note (Z) 5.875 12/16/36 320,000 295,695 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Household Appliances 0.51% Whirlpool Corp., Sr Note (Z) 8.600 05/01/14 335,000 359,597 Sr Note (Z) 8.000 05/01/12 335,000 352,955 Household Products 0.29% Yankee Acquisition Corp., Gtd Sr Sub Note (Z) 8.500 02/15/15 455,000 407,225 Independent Power Producers & Energy Traders 0.85% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A (Z) 9.000 01/02/17 905,884 851,531 IPALCO Enterprises, Inc., Sr Sec Note (Z) 8.625 11/14/11 325,000 333,937 Industrial Conglomerates 0.28% Hutchison Whampoa International Ltd., Gtd Sr Note (S)(Z) 6.500 02/13/13 365,000 391,611 Industrial Machinery 0.80% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note (Z) 6.875 08/15/18 545,000 568,216 Gtd Note (Z) 6.000 08/15/13 540,000 551,382 Industrial REIT's 0.60% ProLogis, Sr Note (Z) 6.625 05/15/18 605,000 513,911 Sr Note (Z) 5.625 11/15/15 385,000 328,129 Integrated Oil & Gas 2.08% ConocoPhillips, Gtd Note (Z) 4.400 05/15/13 1,000,000 1,039,842 Marathon Oil Corp., Sr Note (Z) 7.500 02/15/19 200,000 230,959 Petro-Canada, Debenture (Z) 9.250 10/15/21 1,000,000 1,228,870 Sr Note (Z) 6.050 05/15/18 400,000 412,280 Integrated Telecommunication Services 4.26% Bellsouth Corp., Debenture (Z) 6.300 12/15/15 774,937 807,572 Cincinnati Bell, Inc., Gtd Sr Sub Note (Z) 8.375 01/15/14 1,025,000 1,014,750 Citizens Communications Co., Sr Note (Z) 6.250 01/15/13 320,000 308,000 Qwest Corp., Sr Note (S)(Z) 8.375 05/01/16 330,000 338,250 Sr Note (Z) 7.875 09/01/11 445,000 453,900 Telecom Italia Capital SA, Gtd Sr Note (Z) 7.721 06/04/38 765,000 862,108 Gtd Sr Note 6.175 06/18/14 1,110,000 1,192,479 Verizon Wireless Capital LLC, Sr Note (S)(Z) 7.375 11/15/13 355,000 408,288 West Corp., Gtd Sr Sub Note (Z) 11.000 10/15/16 630,000 581,175 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Investment Banking & Brokerage 4.77% Bear Stearns Cos., Inc., Sr Note (Z) 7.250 02/01/18 1,000,000 1,121,027 Charles Schwab Corp., Sr Note 4.950 06/01/14 350,000 362,130 Goldman Sachs Group, Inc., Sr Note (Z) 7.500 02/15/19 485,000 568,010 Sr Note (Z) 5.125 01/15/15 760,000 789,939 Jefferies Group, Inc., Sr Note 7.750 03/15/12 490,000 503,458 Macquarie Group, Ltd., Sr Note (S) 7.300 08/01/14 270,000 269,382 Merrill Lynch & Co., Inc., Jr Sub Bond (Z) 7.750 05/14/38 495,000 496,290 Sr Note Ser MTN (Z) 6.150 04/25/13 1,000,000 1,027,138 Morgan Stanley Co., Sr Note (Z) 7.300 05/13/19 485,000 546,333 Sr Note (Z) 5.375 10/15/15 1,000,000 1,002,287 Leisure Facilities 0.09% AMC Entertainment, Inc., Sr Note (S) 8.750 06/01/19 125,000 123,125 Leisure Products 0.68% Hasbro, Inc., Sr Note (Z) 6.125 05/15/14 930,000 959,543 Life & Health Insurance 1.34% Aflac, Inc., Sr Note (Z) 8.500 05/15/19 335,000 376,414 Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) (Z) 6.050 04/20/67 250,000 152,500 Sr Note (Z) 8.750 07/01/19 510,000 561,447 Metlife, Inc., Sr Note (Z) 6.750 06/01/16 335,000 360,484 Prudential Financial, Inc., Sr Note Ser MTND 7.375 06/15/19 210,000 222,529 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S)(Z) 8.300 10/15/37 440,000 206,800 Managed Health Care 0.93% Cigna Corp., Sr Note (Z) 6.375 10/15/11 640,000 659,692 Humana, Inc., Sr Note (Z) 8.150 06/15/38 755,000 638,269 Marine 0.83% CMA CGM SA, Sr Note (S)(Z) 7.250 02/01/13 700,000 308,000 Navios Maritime Holdings, Inc., Sr Note (Z) 9.500 12/15/14 1,000,000 850,000 Metal & Glass Containers 0.59% BWAY Corp., Sr Sub Note (S)(Z) 10.000 04/15/14 315,000 319,725 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Metal & Glass Containers (continued) Owens-Brockway Glass Container, Inc., Gtd Sr Note (Z) 8.250 05/15/13 500,000 511,250 Movies & Entertainment 1.77% Cinemark USA, Inc., Gtd Sr Note (S) 8.625 06/15/19 180,000 186,300 News America Holdings, Inc., Gtd Note (Z) 7.750 01/20/24 1,020,000 1,074,624 Gtd Note (Z) 7.600 10/11/15 1,000,000 1,098,249 Regal Cinemas Corp., Gtd Sr Note (S) 8.625 07/15/19 115,000 118,450 Multi-Line Insurance 1.83% Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) (Z) 6.150 11/15/66 430,000 204,250 Horace Mann Educators Corp., Sr Note (Z) 6.850 04/15/16 395,000 350,763 Liberty Mutual Group, Inc., Bond (S)(Z) 7.300 06/15/14 750,000 671,791 Gtd Bond (S)(Z) 7.800 03/15/37 705,000 472,350 Gtd Bond (S)(Z) 7.500 08/15/36 885,000 646,196 Massachusetts Mutual Life Insurance Co., Note (S) 8.875 06/01/39 210,000 225,176 Multi-Media 0.33% News America, Inc., Gtd Sr Note (S)(Z) 6.900 03/01/19 405,000 458,583 Multi-Utilities 2.25% CalEnergy Co., Inc., Sr Bond (Z) 8.480 09/15/28 550,000 695,159 DTE Energy Co., Sr Note (Z) 7.625 05/15/14 910,000 970,169 Sempra Energy, Sr Bond (Z) 8.900 11/15/13 345,000 393,931 Sr Note (Z) 6.500 06/01/16 415,000 455,570 Teco Finance Inc., Gtd Sr Note (Z) 7.000 05/01/12 337,000 353,323 Gtd Sr Note (Z) 6.572 11/01/17 298,000 290,056 Office Electronics 0.69% Xerox Corp., Sr Note (Z) 8.250 05/15/14 275,000 299,632 Sr Note (Z) 6.750 02/01/17 670,000 662,235 Office REIT's 0.17% HRPT Properties Trust, Sr Note (Z) 6.650 01/15/18 285,000 240,781 Oil & Gas Drilling 0.13% Delek & Avner Yam Tethys Ltd., Sr Sec Note (S)(Z) 5.326 08/01/13 188,659 177,304 Oil & Gas Exploration & Production 1.60% Devon Energy Corp., Sr Note (Z) 5.625 01/15/14 1,025,000 1,098,214 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Oil & Gas Exploration & Production (continued) EnCana Corp., Sr Note (Z) 6.500 05/15/19 210,000 236,689 McMoRan Exploration Co., Gtd Sr Note (Z) 11.875 11/15/14 340,000 311,950 XTO Energy, Inc., Sr Note (Z) 5.900 08/01/12 545,000 587,886 Oil & Gas Refining & Marketing 0.12% Tesoro Corp., Gtd Sr Note 9.750 06/01/19 165,000 166,237 Oil & Gas Storage & Transportation 8.13% Energy Transfer Partners LP, Sr Note (Z) 9.700 03/15/19 330,000 413,742 Sr Note (Z) 8.500 04/15/14 330,000 381,333 Enterprise Products Operating LP, Gtd Jr Sub Note (7.034% to 1-15-18 then variable) (Z) 7.034 01/15/68 590,000 477,900 Gtd Sr Note Ser G (Z) 5.600 10/15/14 650,000 692,832 Gulf South Pipeline Co. LP, Sr Note (S) 5.750 08/15/12 1,000,000 1,005,137 Kinder Morgan Energy Partners LP, Sr Bond (Z) 7.750 03/15/32 195,000 217,185 Sr Note (Z) 9.000 02/01/19 505,000 614,970 Sr Note (Z) 5.125 11/15/14 740,000 763,194 Magellan Midstream Partners LP, Sr Note 6.550 07/15/19 365,000 396,050 Markwest Energy Partners LP, Gtd Sr Note Ser B (Z) 8.500 07/15/16 545,000 504,125 NGPL PipeCo LLC, Sr Note (S)(Z) 7.119 12/15/17 1,580,000 1,750,466 ONEOK Partners LP, Gtd Sr Note (Z) 6.150 10/01/16 705,000 757,553 Sr Note (Z) 8.625 03/01/19 350,000 416,116 Plains All American Pipeline LP, Gtd Sr Note (Z) 6.500 05/01/18 345,000 371,125 Sr Note (Z) 4.250 09/01/12 600,000 611,252 Regency Energy Partners LP, Sr Note (S)(Z) 9.375 06/01/16 280,000 285,600 Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-01-11 then variable) (Z) 7.200 11/01/66 565,000 406,800 TEPPCO Partners LP, Gtd Jr Sub Note (7.00% to 6-1-17 then variable) (Z) 7.000 06/01/67 695,000 536,016 Williams Partners LP, Gtd Sr Note (Z) 7.250 02/01/17 800,000 784,000 Packaged Foods & Meats 1.53% General Mills, Inc., Sr Note (Z) 5.200 03/17/15 155,000 165,439 Kraft Foods, Inc., Sr Note (Z) 6.125 02/01/18 770,000 840,446 Sr Note (Z) 6.000 02/11/13 685,000 741,488 Smithfield Foods, Inc., Sr Sec Note (S) 10.000 07/15/14 195,000 203,288 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Packaged Foods & Meats (continued) Tyson Foods, Inc., Sr Note (S) 10.500 03/01/14 170,000 188,700 Paper Packaging 1.34% Bemis Company, Inc., Sr Note 6.800 08/01/19 165,000 180,498 Sr Note 5.650 08/01/14 165,000 172,936 Graphic Packaging International, Inc., Gtd Sr Note (S) 9.500 06/15/17 115,000 114,425 Gtd Sr Note (Z) 8.500 08/15/11 445,000 446,112 Sealed Air Corp., Sr Note (S) 7.875 06/15/17 205,000 216,492 Smurfit-Stone Container Corp., Sr Note (H)(Z) 8.375 07/01/12 1,000,000 515,000 Sr Note (H)(Z) 8.000 03/15/17 245,000 123,113 U.S. Corrugated, Inc., Sr Sec Note 10.000 06/12/13 160,000 112,000 Paper Products 1.22% International Paper Co., Sr Note (Z) 9.375 05/15/19 385,000 450,374 Sr Note (Z) 7.950 06/15/18 505,000 537,930 PE Paper Escrow GmbH, Sr Sec Note (S) 12.000 08/01/14 100,000 95,397 Solo Cup Co., Sr Sec Note (S) 10.500 11/01/13 85,000 89,463 Verso Paper Holdings LLC, Gtd Sr Note Ser B (Z) 9.125 08/01/14 1,000,000 540,000 Pharmaceuticals 0.73% Express Scripts, Inc., Sr Note (Z) 6.250 06/15/14 935,000 1,020,133 Property & Casualty Insurance 0.55% Progressive Corp., Jr Sub Debenture (6.700% to 6-1-17 then variable) (Z) 6.700 06/15/37 330,000 249,796 QBE Insurance Group, Ltd., Sr Note (S)(Z) 9.750 03/14/14 486,000 527,700 Publishing 0.04% R.H. Donnelley Corp., Sr Disc Note Ser A-1 (H)(Z) 6.875 01/15/13 200,000 12,000 Sr Disc Note Ser A-2 (H)(Z) 6.875 01/15/13 300,000 18,000 Sr Note Ser A-4 (H)(Z) 8.875 10/15/17 495,000 29,700 Railroads 2.26% CSX Corp., Sr Note (Z) 6.300 03/15/12 1,000,000 1,038,165 Sr Note (Z) 6.250 04/01/15 155,000 166,983 Sr Note (Z) 5.500 08/01/13 620,000 644,469 Kansas City Southern, Sr Note 9.375 05/01/12 445,000 438,325 RailAmerica, Inc., Sr Sec Note (S) 9.250 07/01/17 265,000 272,950 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Railroads (continued) Union Pacific Corp., Sr Bond (Z) 5.450 01/31/13 580,000 607,765 Retail 0.24% Burlington Coat Factory Warehouse Corp., Gtd Sr Note 11.125 04/15/14 395,000 335,750 Retail REIT's 0.29% Simon Property Group LP, Sr Note (Z) 10.350 04/01/19 345,000 412,682 Soft Drinks 0.73% Dr Pepper Snapple Group, Inc., Gtd Sr Note (Z) 6.820 05/01/18 280,000 309,432 Gtd Sr Note (Z) 6.120 05/01/13 200,000 214,530 PepsiCo, Inc., Sr Note (Z) 7.900 11/01/18 395,000 497,098 Specialized Finance 2.40% American Honda Finance Corp., Note (S)(Z) 7.625 10/01/18 655,000 699,490 Astoria Depositor Corp., Ser B (S)(Z) 8.144 05/01/21 1,000,000 750,000 Bosphorous Financial Services, Sec Floating Rate Note (P)(S)(Z) 2.683 02/15/12 343,750 300,430 CME Group, Inc., Sr Note (Z) 5.750 02/15/14 490,000 532,931 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B (Z) 7.990 12/30/11 617,000 600,032 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S)(Z) 6.091 12/22/49 800,000 480,000 Specialized REIT's 0.68% Health Care REIT, Inc., Sr Note (Z) 6.200 06/01/16 505,000 443,939 Healthcare Realty Trust, Inc., Sr Note (Z) 8.125 05/01/11 175,000 180,403 Plum Creek Timberlands LP, Gtd Sr Note (Z) 5.875 11/15/15 365,000 326,390 Specialty Chemicals 0.38% American Pacific Corp., Gtd Sr Note (Z) 9.000 02/01/15 590,000 528,050 Specialty Stores 0.42% Staples, Inc., Sr Note (Z) 9.750 01/15/14 500,000 585,760 Steel 0.88% Allegheny Technologies, Inc., Sr Note (Z) 9.375 06/01/19 280,000 306,793 ArcelorMittal, Sr Note (Z) 9.850 06/01/19 540,000 624,910 Commercial Metals Co., Sr Note (Z) 7.350 08/15/18 310,000 306,978 Page 11 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Tires & Rubber 0.19% Goodyear Tire & Rubber Co., Sr Sec Note (Z) 8.625 12/01/11 260,000 263,250 Tobacco 2.29% Alliance One International, Inc., Gtd Sr Note (Z) 8.500 05/15/12 245,000 243,469 Sr Note (S) 10.000 07/15/16 1,000,000 985,000 Altria Group, Inc., Gtd Sr Note (Z) 8.500 11/10/13 800,000 924,151 Reynolds American, Inc., Sr Sec Note (Z) 7.250 06/01/13 1,000,000 1,055,842 Trading Companies & Distributors 0.41% GATX Corp., Sr Note (Z) 8.750 05/15/14 550,000 581,123 Wireless Telecommunication Services 2.12% Digicel Group Ltd., Sr Note (S)(Z) 8.875 01/15/15 1,080,000 928,800 Rogers Cable, Inc., Sr Note (Z) 6.750 03/15/15 455,000 511,014 SBA Telecommunications, Inc., Gtd Sr Note (S) 8.000 08/15/16 135,000 136,350 Sprint Capital Corp., Gtd Sr Note (Z) 8.375 03/15/12 500,000 506,250 Gtd Sr Note (Z) 6.900 05/01/19 1,000,000 888,750 Issuer, description Shares Value Preferred Stocks 3.51% (Cost $5,800,918) Agricultural Products 0.57% Ocean Spray Cranberries, Inc. , 6.250%, Ser A (S) (Z) 12,500 794,531 Diversified Financial Services 0.43% Bank of America Corp. , 8.625% (Z) 26,575 603,784 Diversified Metals & Mining 0.56% Freeport-McMoRan Copper & Gold, Inc. , 6.750% (Z) 3,532 325,792 Vale Capital II , 6.750% 7,564 465,814 Real Estate Investment Trusts 0.59% Public Storage, Inc. , 6.500%, Depositary Shares, Ser W (Z) 40,000 825,200 Real Estate Management & Development 0.72% Apartment Investment & Management Co. , 8.000%, Ser T (Z) 55,000 1,006,500 Wireless Telecommunication Services 0.64% Telephone & Data Systems, Inc. , 7.600%, Ser A (Z) 40,000 890,400 Page 12 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Issuer Rate date Par value Value U.S. Government & agency securities 26.32% (Cost $36,543,608) U.S. Government 2.10% United States Treasury, Bond 3.500 02/15/39 1,155,000 998,174 Note 3.125 05/15/19 2,015,000 1,952,656 U.S. Government Agency 24.22% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250 01/01/16 9,298 10,661 30 Yr Pass Thru Ctf 4.500 03/01/39 4,320,457 4,341,890 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09/01/12 1,756 1,843 15 Yr Pass Thru Ctf 4.000 06/01/24 3,996,594 4,039,527 15 Yr Pass Thru Ctf 4.000 06/01/24 1,988,307 2,009,666 15 Yr Pass Thru Ctf 4.000 06/01/24 3,748,385 3,788,651 30 Yr Pass Thru Ctf 5.500 02/01/36 3,401,741 3,538,076 30 Yr Pass Thru Ctf 5.500 06/01/37 1,954,495 2,029,469 30 Yr Pass Thru Ctf 5.500 06/01/38 4,166,468 4,323,687 30 Yr Pass Thru Ctf 4.500 03/01/38 2,824,687 2,843,555 30 Yr Pass Thru Ctf 4.500 04/01/39 987,785 994,383 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11/15/20 4,019 4,666 30 Yr Pass Thru Ctf 9.500 01/15/21 3,840 4,373 30 Yr Pass Thru Ctf 9.500 02/15/25 11,954 13,757 30 Yr Pass Thru Ctf 5.500 11/15/38 971,245 1,012,371 30 Yr Pass Thru Ctf 4.500 03/15/39 3,969,993 4,006,592 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11/15/35 225,000 218,250 Sub Bond Ser 2005-1A Class E (S) 6.706 11/15/35 200,000 194,000 Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 365,000 346,750 Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 220,000 209,000 Collateralized Mortgage Obligations 14.04% (Cost $33,898,821) Collateralized Mortgage Obligations 14.04% American Home Mortgage Assets, Ser 2006-6 Class XP. IO 2.912 12/25/46 12,933,509 331,421 Ser 2007-5 Class XP. IO 3.795 06/25/47 9,470,044 355,127 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP. IO 2.078 05/25/47 7,900,221 319,712 American Tower Trust, Ser 2007-1A Class D (S) 5.957 04/15/37 865,000 778,500 Banc of America Commercial Mortgage, Inc., Ser 2005-6 Class A4 (P) 5.179 09/10/47 300,000 292,344 Banc of America Funding Corp., Ser 2006-B Class 6A1 (P) 5.838 03/20/36 777,360 521,602 Ser 2006-D Class 6B2 (P) 5.869 05/20/36 1,822,348 28,193 Bear Stearns Adjustable Rate Mortgage Trust, Ser 2005-1 Class B2 (P) 4.953 03/25/35 803,739 83,408 Bear Stearns Alt-A Trust, Ser 2005-3 Class B2 (P) 5.204 04/25/35 551,522 89,185 Ser 2006-4 Class 3B1 (P) 6.150 07/25/36 2,519,663 142,201 Page 13 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Issuer Rate date Par value Value Collateralized Mortgage Obligations (continued) Bear Stearns Commercial Mortgage Securities, Inc., Ser 2006-PW14 Class D (S) 5.412 12/11/38 655,000 129,168 Citigroup Mortgage Loan Trust, Inc., Ser 2005-10 Class 1A5A (P) 5.831 12/25/35 653,037 424,113 Ser 2005-5 Class 2A3 5.000 08/25/35 374,474 313,973 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class C (P) 5.225 07/15/44 295,000 136,021 ContiMortgage Home Equity Loan Trust, Ser 1995-2 Class A-5 8.100 08/15/25 51,423 44,276 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X. IO 3.283 11/20/35 9,671,470 184,338 Ser 2006-0A12 Class X. IO 3.754 09/20/46 16,132,942 499,113 Ser 2006-11CB Class 3A1 6.500 05/25/36 2,564,854 1,375,396 Crown Castle Towers LLC, Ser 2006-1A Class G (S)(Z) 6.795 11/15/36 3,000,000 2,940,000 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2. IO 0.151 08/19/45 19,717,179 431,313 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.213 12/25/34 410,533 56,579 Global Signal Trust, Ser 2004-2A Class D (S) 5.093 12/15/14 495,000 490,050 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (P) 4.109 08/25/34 810,647 246,091 Ser 2006-4F Class 6A1 6.500 05/25/36 3,235,511 2,489,322 Harborview Mortgage Loan Trust, Ser 2005-8 Class 1X. IO 3.116 09/19/35 6,715,090 117,514 Ser 2007-3 Class ES. IO 0.350 05/19/47 20,332,120 82,599 Ser 2007-4 Class ES. IO 0.350 07/19/47 21,082,286 92,235 Ser 2007-6 Class ES. IO (S) 0.342 08/19/37 15,242,610 61,923 Harborview NIM Corp., Ser 2006-9A Class N2 (S) 8.350 11/19/36 323,137  Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296 01/25/35 330,225 60,026 Ser 2005-AR18 Class 1X. IO 3.053 10/25/36 13,805,659 172,571 Ser 2005-AR18 Class 2X. IO 2.826 10/25/36 13,774,324 129,479 Ser 2005-AR5 Class B1 (P) 4.491 05/25/35 437,686 22,630 JPMorgan Chase Commercial Mortgage Security, Corp., Ser 2005-LDP4 Class B (P) 5.129 10/15/42 2,035,000 729,319 JPMorgan Mortgage Trust, Ser 2005-S3 Class 2A2 5.500 01/25/21 617,284 554,013 Luminent Mortgage Trust, Ser 2006-1 Class X. IO 3.346 04/25/36 20,676,531 413,531 Merrill Lynch Mortgage Investors Trust, Ser 2006-AF1 Class MF1 (P) 6.205 08/25/36 1,182,385 193,445 MLCC Mortgage Investors, Inc., Ser 2007-3 Class M1 (P) 5.923 09/25/37 419,906 104,313 Ser 2007-3 Class M2 (P) 5.923 09/25/37 154,966 26,594 Ser 2007-3 Class M3 (P) 5.923 09/25/37 104,978 20,153 Page 14 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Issuer Rate date Par value Value Collateralized Mortgage Obligations (continued) Morgan Stanley Capital I, Ser 2005-HQ7 Class A4 (P) 5.208 11/14/42 840,000 804,510 Ser 2006-IQ12 Class E (P) 5.538 12/15/43 640,000 123,474 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.415 05/25/35 409,481 89,673 Residential Accredit Loans, Inc., Ser 2005-QA12 Class NB5 (P) 5.953 12/25/35 2,927,911 1,623,607 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08/25/35 391,298 254,099 Ser 2005-AR4 Class B1 (P) 4.663 04/25/35 1,509,249 344,993 Ser 2007-0A4 Class XPPP. IO 0.865 04/25/47 17,304,496 118,967 Ser 2007-0A5 Class 1XPP. IO 0.990 06/25/47 42,034,877 328,396 Ser 2007-0A5 Class 2XPP. IO 1.037 06/25/47 49,797,959 326,799 Ser 2007-0A6 Class 1XPP. IO 0.955 07/25/47 24,455,594 171,955 Asset Backed Securities 0.80% (Cost $1,764,849) Asset Backed Securities 0.80% DB Master Finance LLC, Ser 2006-1 Class M1 (S) 8.285 06/20/31 340,000 293,318 Dominos Pizza Master Issuer LLC, Ser 2007-1 Class M1 (S) 7.629 04/25/37 1,000,000 600,000 TXU Corp., Sec Bond (Z) 7.460 01/01/15 383,922 231,305 Tranche Loans 0.22% (Cost $495,101) Hotels, Resorts & Cruise Lines 0.22% East Valley Tourist Development Authority, Tranche EVTDA, 7.911%, 08-06-12 7.000 08/06/12 500,000 305,000 Short-term investments 2.21% (Cost $3,099,985) U.S. Government Agency 2.21% Federal Home Loan Bank, Discount Note 0.090 08/03/09 3,100,000 3,099,985 Total investments (Cost $219,302,326) 140.29% Other assets and liabilities, net (40.29%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. IO Interest Only MTN Medium-Term Note NIM Net Interest Margin PIK Paid In Kind REIT Real Estate Investment Trust SBA Small Business Administration Page 15 John Hancock Income Securities Trust Securities owned by the Fund on July 31, 2009 (Unaudited) (H) Issuer has filed for protection under the Federal Bankruptcy Code and/or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $34,953,304 or 24.95% of the Fund's net assets as of July 31, 2009. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement . Total collateral value at July 31, 2009 was $130,427,320.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $219,317,121. Net unrealized depreciation aggregated $22,751,413, of which $10,534,852 related to appreciated investment securities and $33,286,265 related to depreciated investment securities. Page 16 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 17  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Asset Backed Securities - $524,623 $600,000 $1,124,623 Corporate Bonds - 129,711,818 862,000 130,573,818 Collateralized Mortgage Obligations - 15,531,271 4,136,993 19,668,264 Preferred Stocks $3,651,676 1,260,345 - 4,912,021 Term Loans - 305,000 - 305,000 U.S. Government & Agency - 36,881,997 - 36,881,997 Short-term Investments - 3,099,985 - 3,099,985 Total Investments in Securities Other Financial Instruments - - Total The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Asset Collateralized U.S. Backed Corporate Mortgage Government Other Securities Bonds Obligations & Agency Securities Totals Balance as of 10/31/08 $615,000 $890,938 $6,275,482 $356,028 $1,443,750 $9,581,198 Accrued discounts/premiums - 192 (274,708) - - (274,516) Realized gain (loss) - - (15,009) - - (15,009) Change in Unrealized appreciation (depreciation) (15,000) (29,130) 456,826 (62,320) - 350,376 Net purchases (sales) - - (2,988,979) - - (2,988,979) Transfers in and/or out of Level 3 - - 683,381 (293,708) (1,443,750) (1,054,077) Balance as of 7/31/09 - - 18 The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations and cash flows. This disclosure for the period ended July 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Financial Statements. Swap contracts The Fund may enter interest rate, credit default, cross-currency, and other forms of swaps to manage its exposure to credit, currency and interest rate risks, to gain exposure in lieu of buying in the physical market, or to enhance income. Swaps are privately negotiated agreements between counterparties to exchange cash flows, assets, foreign currencies or market-linked returns at specified intervals. In connection with these agreements, the Fund will hold cash and/or liquid securities equal to the net amount of the Funds exposure, in order to satisfy the Funds obligations in the event of default or bankruptcy/insolvency. Interest rate swap agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. For more information on swap contracts, please refer to the Funds Prospectus, semi-annual and annual reports. During the year the Fund held interest rate swaps to hedge against anticipated interest rate changes. The Fund had the following interest rate swap contracts open on July 31, 2009: FIXED VARIABLE PAYMENTS PAYMENTS NOTIONAL MADE BY RECEIVED BY TERMINATION UNREALIZED AMOUNT FUND FUND DATE COUNTERPARTY DEPRECIATION $28,000,000 4.6875% 3-month LIBOR Sep 2010 Bank of America ($698,768) Notional amounts of interest rate swaps at July 31, 2009 are representative of the interest rate swap activity during the period ended July 31, 2009. Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at July 31, 2009 by risk category: Derivatives not accounted Financial Liability for as hedging instruments instruments Asset Derivatives Derivatives under FAS 133 location Fair Value Fair Value Interest rate swap Interest rate contracts contracts - ($698,768) 19 Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the Fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. The Fund has a Committed Facility Agreement (CFA) with a third party commercial bank that allows it to borrow up to $58 million and to invest the borrowings in accordance with its investment practices. Borrowings under the CFA are secured by the assets of the Fund. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Decreases in interest rates may cause prepayments on underlying mortgages to an IO security to accelerate resulting in a lower than anticipated yield and increases the risk of loss on the IO investment. 20 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 15, 2009
